Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
Claims 1-10 are allowed.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a kit for the collection of umbilical cord, umbilical cord blood and placenta that includes a collection, a hinged case cover, a tool box, a freezing box and a refrigeration box arranged in a top to bottom sequence.  The prior further fails to teach or fairly suggest a liner plate in the tool box where the liner includes an accommodating trough, three storage troughs and several test tube troughs where the troughs hold at least three vacuum blood collection tubes, an umbilical cord collection box, a placenta collection box and a blood collection bag. Finally, the prior art fails to teach or fairly suggest where the kit also includes a reagent bottle and several ice bags where all these limitations are in combination with the claim as a whole.

The next closest art is CN 203263398 that includes a box for collecting and storing umbilical cord blood, an umbilical cord and a placenta that includes a casing, partition, an upper chamber and a lower chamber (Fig. 1; page 8).  
The Goodman and CN 203263398 do not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bendis et al. (US 2017/0275582 A1) discloses a modular kit for the preparation of biological materials (Abstract) that includes a number of trays and cover that is hinged (Fig. 8; lid 12; [0031]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799